           Case 4:18-cv-06607-HSG Document 84 Filed 08/24/20 Page 1 of 4




 1   Sara B. Brody (Bar No. 130222)
     sbrody@sidley.com
 2   SIDLEY AUSTIN LLP
     555 California Street, Suite 2000
 3   San Francisco, California 94104
     Telephone: (415) 772-1200
 4
     Matthew J. Dolan (Bar No. 291150)
 5   mdolan@sidley.com
     SIDLEY AUSTIN LLP
 6   1001 Page Mill Road, Building 1
     Palo Alto, CA 94304
 7   Telephone: (650) 565-7000

 8   Robin Wechkin (admitted pro hac vice)
     rwechkin@sidley.com
 9   SIDLEY AUSTIN LLP
     1420 Fifth Avenue, Suite 1400
10   Seattle, Washington 98101
     Telephone: (415) 439-1799
11

12   Attorneys for Defendants

13
                                  UNITED STATES DISTRICT COURT
14
                                NORTHERN DISTRICT OF CALIFORNIA
15
                                         OAKLAND DIVISION
16
      IN RE NEKTAR THERAPEUTICS                 )   Case No. 4:18-cv-06607-HSG
17    SECURITIES LITIGATION                     )
                                                )   CLASS ACTION
18                                              )
                                                )   STIPULATED REQUEST AND
19                                              )   [PROPOSED] ORDER REGARDING
                                                )   BRIEFING SCHEDULE
20                                              )
                                                )
21                                              )
                                                )
22                                              )
                                                )
23                                              )
                                                )
24                                              )
25

26

27

28

                STIPULATED REQUEST AND [PROPOSED] ORDER REGARDING BRIEFING SCHEDULE
                                      CASE NO. 4:18-CV-06607-HSG
           Case 4:18-cv-06607-HSG Document 84 Filed 08/24/20 Page 2 of 4




 1         Plaintiffs and Defendants stipulate to the following. Plaintiffs are Oklahoma Firefighters

 2   Pension and Retirement System and El Paso Firemen and Policemen’s Pension Fund. Defendants

 3   are Nektar Therapeutics, Howard Robin, Stephen Doberstein and Jonathan Zalevsky.

 4         WHEREAS:

 5          1.      On July 13, 2020, this Court entered an order granting Defendants’ motion to

 6   dismiss Plaintiffs’ consolidated class action complaint in its entirety. Dkt. 76. The Court granted

 7   Plaintiffs leave to amend within 28 days of the order.

 8          2.      On August 10, 2020, Plaintiffs filed a second consolidated class action complaint for

 9   violation of federal securities laws (the SAC). Dkt. 80.

10          3.      Under Federal Rule of Civil Procedure 15(a)(3), Defendants must respond to the

11   SAC within 14 days of service. Under Civil Local Rule 7.3, Plaintiffs would have 14 days to

12   respond to Defendants’ motion, and Defendants would have 7 days to reply.

13          4.      Given the complexity of the issues in this securities class action, Plaintiffs and

14   Defendants have agreed to an extended briefing schedule.

15         NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED:

16         1. Defendants shall move to dismiss the SAC by September 17, 2020.

17         2. Plaintiffs shall file papers in opposition to Defendants’ motion by October 15, 2020.

18         3. Defendants shall file reply papers in support of their motion by October 29, 2020.

19         IT IS SO STIPULATED.

20
     Dated August 21, 2020                         SIDLEY AUSTIN LLP
21
                                                   By: /s/ Sara B. Brody
22
                                                   SARA B. BRODY (130222)
23                                                 sbrody@sidley.com
                                                   555 California Street, Suite 2000
24                                                 San Francisco, California 94104
                                                   Telephone: (415) 772-1200
25

26

27

28

                 STIPULATED REQUEST AND [PROPOSED] ORDER REGARDING BRIEFING SCHEDULE
                                       CASE NO. 4:18-CV-06607-HSG
          Case 4:18-cv-06607-HSG Document 84 Filed 08/24/20 Page 3 of 4




 1                                         MATTHEW J. DOLAN (291150)
                                           mdolan@sidley.com
 2                                         1001 Page Mill Road, Building 1
                                           Palo Alto, California 94304
 3
                                           Telephone: (650) 565-7000
 4
                                           ROBIN WECHKIN (PHV)
 5                                         rwechkin@sidley.com
                                           1420 Fifth Avenue, Suite 1400
 6                                         Seattle, Washington 98101
                                           Telephone: (415) 439-1799
 7
                                           Attorneys for Defendants
 8

 9   Dated: August 21, 2020                WAGSTAFFE, VON LOEWENFELDT, BUSCH
                                           & RADWICK LLP
10
                                           By: /s/ James Wagstaffe
11                                         JAMES WAGSTAFFE (95535)
                                           FRANK BUSCH (258288)
12                                         100 Pine Street, Suite 725
                                           San Francisco, CA 94111
13                                         Telephone: (415) 357-8900
14                                         wagstaffe@wvbrlaw.com
                                           busch@wvbrlaw.com
15
                                           Liaison Counsel for the Class
16

17   Dated: August 21, 2020                LABATON SUCHAROW LLP
18
                                           By: /s/ Michael P. Canty
19                                         THOMAS A. DUBBS (PHV)
                                           MICHAEL P. CANTY (PHV)
20                                         THOMAS G. HOFFMAN, JR. (PHV)
                                           140 Broadway
21                                         New York, New York 10005
22                                         Telephone: (212) 907-0700
                                           tdubbs@labaton.com
23                                         mcanty@labaton.com
                                           thoffman@labaton.com
24
                                           Attorneys for Plaintiffs
25

26

27

28
                                              2
              STIPULATED REQUEST AND [PROPOSED] ORDER REGARDING BRIEFING SCHEDULE
                                    CASE NO. 4:18-CV-06607-HSG
         Case 4:18-cv-06607-HSG Document 84 Filed 08/24/20 Page 4 of 4




 1
                                     [PROPOSED] ORDER
 2

 3   PURSUANT TO STIPULATION, IT IS SO ORDERED.
 4
     Dated: ___________,
              8/24/2020 2020                      ___________________________
 5
                                                  Honorable Haywood S. Gilliam , Jr.
 6                                                United States District Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              3
              STIPULATED REQUEST AND [PROPOSED] ORDER REGARDING BRIEFING SCHEDULE
                                    CASE NO. 4:18-CV-06607-HSG
